     6:20-cr-00078-RAW Document 113 Filed in ED/OK on 02/18/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )          Case No. CR-20-78-RAW
                                                 )
PATRICK DWAYNE MURPHY,                           )
                                                 )
                      Defendant.                 )

                                            ORDER

       Before the court is Defendant Patrick Dwayne Murphy’s Motion in Limine seeking

exclusion of the testimony he provided at his prior state court criminal trial [Docket No. 72]. The

Government has filed a response opposing the motion [Docket No. 86].

       In his state criminal trial, Defendant voluntarily waived his right to remain silent and

testified in his own defense during both the guilt and penalty phases of his trial. The Government

now seeks to admit that testimony as evidence against Defendant. Defendant’s motion argues that

his prior testimony is inadmissible hearsay evidence under Federal Rule of Evidence 804. The

Government responds that Defendant’s testimony is categorically not hearsay because, under

Federal Rule of Evidence 801, it is an opposing party’s prior statement.

       The Federal Rules of Evidence prohibit the admission of hearsay evidence unless an

exception exists. Fed. R. Evid. 802. The Supreme Court has recognized a “general evidentiary

rule that a defendant's testimony at a former trial is admissible in evidence against him in later

proceedings.” Harrison v. United States, 392 U.S. 219, 222 (1968). Rule 801 further declares that

a “statement offered against an opposing party [that] was made by the [opposing] party in an

individual or representative capacity” is not hearsay and therefore not subject to the prohibition

against admitting hearsay evidence. Fed. R. Evid. 801(d)(2)(A). Rule 804, titled “Hearsay
     6:20-cr-00078-RAW Document 113 Filed in ED/OK on 02/18/21 Page 2 of 2




Exceptions; Declarant Unavailable,” applies only to statements that are hearsay. Fed. R. Evid. 804

(“The following are not excluded by the rule against hearsay if the declarant is unavailable as a

witness . . . .”).

        The Government intends to introduce as evidence Defendant’s own statements that he

made in an individual or representative capacity during his state court trial. On its face, this

evidence clearly falls within Rule 801(d)(2)(A) and is not hearsay. Further, it is well established

that a defendant’s testimony at a prior trial is admissible against him in a later trial. Harrison, 392

U.S. at 222. Defendant has provided no argument for why this evidence is hearsay and Rule 804’s

requirements must apply before the evidence can be admitted. 1 Defendant instead presumes Rule

804’s applicability and rests his position on the premise that he lacked a similar motive to develop

his testimony at the prior proceeding as well as the notion that the prior proceeding’s jurisdictional

defects renders the testimony inadmissible under Rule 804. After examining the arguments raised

in briefing and at the evidentiary hearing held on January 27, 2021, the court finds that Defendant’s

prior state court testimony is admissible under Federal Rule of Evidence 801. Defendant’s

objection to the introduction of this testimony under Federal Rule of Evidence 804 is overruled.

        Accordingly, Defendant Patrick Dwayne Murphy’s Motion in Limine [Docket No. 72]

seeking exclusion of his prior testimony is hereby DENIED.

        IT IS SO ORDERED this 18th day of February, 2021.




1
  Rule 804 permits hearsay evidence if the declarant is unavailable to testify and the evidence to be admitted is
“[t]estimony that was given as a witness at a trial, hearing, or lawful deposition, whether given during the current
proceeding or a different one and is now offered against a party who had . . . an opportunity and similar motive to
develop it by direct, cross-, or redirect examination.” Fed. R. Evid. 804(b)(1).
                                                         2
